Citation Nr: 0534334	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Whether a timely Notice of Disagreement was received with 
respect to a May 2002 rating decision, insofar as it denied 
service connection for a left knee disability, assigned an 
initial 10 percent evaluation for arthritis of the right 
shoulder acromioclavicular joint, and assigned initial 
noncompensable evaluations each for left ear hearing loss and 
bilateral pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had unverified active service from September 
1975 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Atlanta, Georgia, Regional Office (RO), which determined 
that a timely Notice of Disagreement was not received with 
respect to a May 2002 rating decision, insofar as it denied 
service connection for a left knee disability, assigned an 
initial 10 percent evaluation for arthritis of the right 
shoulder acromioclavicular joint, and assigned initial 
noncompensable evaluations each for left ear hearing loss and 
bilateral pes cavus.  

In February 2004, an RO hearing was held before a Decision 
Review Officer (DRO).  In October 2005, a Travel Board 
hearing was held before the undersigned Board Member/Veterans 
Law Judge.


FINDINGS OF FACT

1.  A May 2002 rating decision, in part, denied service 
connection for a left knee disability, assigned an initial 10 
percent evaluation for arthritis of the right shoulder 
acromioclavicular joint, and assigned initial noncompensable 
evaluations each for left ear hearing loss and bilateral pes 
cavus.  Later that month, appellant was provided notice of 
that rating decision with his appellate rights.  

2.  A Notice of Disagreement with that May 2002 rating 
decision was not received by VA until August 2003.  

CONCLUSION OF LAW

The appellant's Notice of Disagreement received by VA in 
August 2003 with respect to a May 2002 rating decision that, 
in part, denied service connection for a left knee 
disability, assigned an initial 10 percent evaluation for 
arthritis of the right shoulder acromioclavicular joint, and 
assigned initial noncompensable evaluations each for left ear 
hearing loss and bilateral pes cavus, was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(c), 
20.200, 20.201, 20.300, 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

In the instant case, the issue on appeal is whether appellant 
initiated a timely appeal by filing a timely Notice of 
Disagreement with the May 2002 rating decision in question.  
There is no allegation that VA lost pertinent records or 
documents, nor has any other relevant argument been made that 
warrants additional evidentiary or procedural development in 
this case.  The evidentiary record as to whether a timely 
Notice of Disagreement was filed appears complete, and the 
critical facts regarding where the Notice of Disagreement was 
filed and the date of filing are not in dispute.  
Additionally, he was provided the opportunity to testify at 
hearings on appeal and conceded that he did not file with VA 
a Notice of Disagreement until August 2003.  It should be 
added that the Statement of the Case that was issued informed 
him of the necessity for filing a timely Notice of 
Disagreement and set forth pertinent laws and regulations.  
As will be explained in detail below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  Thus, since there is no dispute 
as to the underlying facts of this case, and the appeal is 
being denied by the Board as a matter of law, the VCAA does 
not appear applicable.  See e.g., Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc); and Wensch v. Principi, 
15 Vet. App. 362 (2001).  Additionally, 38 U.S.C.A. 
§ 5103A(2) (West 2002) and 38 C.F.R. § 3.159(d) (2004) 
provide, in pertinent part, that VA will refrain from 
providing assistance in obtaining evidence for a claim where 
there is no reasonable possibility that assistance might 
substantiate the claim.  Thus, the question of whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence is immaterial since there is no reasonable 
possibility that any further assistance would aid him in 
substantiating the case in controversy.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994) (where application of the law to the facts 
is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  
Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an 
appellant are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the matter without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The critical issue before the Board is whether it has 
jurisdiction to consider the claims in question that were 
denied by that May 2002 rating decision.  In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits....  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that "...questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  The Board's authority to review an adverse rating 
decision is initiated upon a claimant's submission of a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a Notice of Disagreement.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.101(c), 20.201, 
20.300, 20.302(a).

A Notice of Disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201.  Generally, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a).

The notice of disagreement and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  In that case, the notice 
of disagreement or substantive appeal must be filed with the 
VA office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300.  See also Magula v. Derwinski, 
1 Vet.App. 76, 78 (1990) (effective date of a Notice of 
Disagreement is the date of receipt by the RO).

Whether a notice of disagreement was timely filed is an 
appealable issue.  38 C.F.R. § 20.101(c).  If a claimant 
fails to timely file a notice of disagreement, the Board has 
no jurisdiction in the matter, and must reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; rather, the timeliness 
standards for filing a notice of disagreement are prescribed 
by law and regulation.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

The uncontroverted facts are that by a May 2002 rating 
decision, the RO, in part, denied service connection for a 
left knee disability, assigned an initial 10 percent 
evaluation for arthritis of the right shoulder 
acromioclavicular joint, and assigned initial noncompensable 
evaluations each for left ear hearing loss and bilateral pes 
cavus.  Later that month, appellant was provided a May 22, 
2002 letter, informing him of that rating decision and his 
appellate rights.  In that May 22, 2002 appellate rights 
notice sent by the Atlanta VA Regional Office, it was 
specifically explained that in order to appeal the decision, 
"send this office a Notice of Disagreement within 1 year 
from the date of this letter."  

In August 2003, more than 1 year after the date of that May 
2002 rating decision notice, VA received a Notice of 
Disagreement (dated May 11, 2003) in connection with that May 
2002 rating decision, insofar as it denied service connection 
for a left knee disability, assigned an initial 10 percent 
evaluation for arthritis of the right shoulder 
acromioclavicular joint, and assigned initial noncompensable 
evaluations each for left ear hearing loss and bilateral pes 
cavus.

During DRO and Travel Board hearings on appeal, appellant 
conceded that he did not send his May 11, 2003-dated Notice 
of Disagreement to a VA office, but rather admitted he filed 
it in person on that date at the office of a local service 
organization (Georgia State Department of Veterans Services 
Office); that it was intended that that service organization 
would forward that document to the VA; that in June or July, 
an employee of the service organization assured him that 
"everything was squared away"; and that after he discovered 
that the service organization had failed to forward that 
document to the VA, he resubmitted it in August.  See 
February 2004 DRO and October 2005 Travel Board hearings 
transcripts, at pgs. 2 and 3, respectively.

The Board has sympathetically reviewed the case and 
understands appellant's dilemma involving his filing a Notice 
of Disagreement with his service organization and reliance on 
that organization to timely forward that document to the 
appropriate VA office, which unfortunately the service 
organization failed to do.  However, the indisputable fact 
remains that the Georgia State Department of Veterans 
Services Office is not part of the VA nor an agent of the VA, 
and the service organization's actions or inactions in the 
instant case are not in any way legally binding on the VA.  
In short, since the May 11, 2003-dated Notice of Disagreement 
in connection with the May 2002 rating decision in question 
was not received by VA until August 2003, well beyond the 
one-year period provided by law for filing a timely Notice of 
Disagreement, the law is dispositive in this matter.  Absent 
a timely Notice of Disagreement, the Board is without 
jurisdiction to adjudicate the claims in question decided by 
that May 2002 rating decision.  See Sabonis, supra.  

With respect to another matter, a "waiver" of the 
jurisdictional requirement has been requested by his 
representative during the February 2004 DRO hearing on appeal 
and arguably in appellant's August 2003 letter that 
accompanied his "resubmitted" May 11, 2003-dated Notice of 
Disagreement.  In pertinent part, under 38 C.F.R. § 3.109(b) 
(2004), the time limits within which claimants...are required 
to act to perfect a claim...may be extended for good cause 
shown.  Where an extension is requested after expiration of a 
time limit, the action required of the claimant...must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  In Corry v. Derwinski, 3 Vet. App. 231 (1992), 
it was held that there is no legal entitlement to an 
extension of time; rather, section 3.109(b) commits the 
decision to the sole discretion of VA.  

Even assuming that a claimant can request a waiver of the 
jurisdictional requirement concerning filing a timely Notice 
of Disagreement, the appellant's reliance on a service 
organization that failed to timely file his Notice of 
Disagreement would not be the type of situation that the 
"good cause" provision contemplates, particularly since he 
was ultimately responsible for monitoring the service 
organization's actions; appellant had been informed in 
writing of the necessity of a timely filed Notice of 
Disagreement received by VA; appellant appears to have relied 
solely on oral representations, rather than written proof, by 
a service organization employee that the matter had been 
taken care of when in fact it had not; and VA was entirely 
not at fault in the failure to timely file that document.  

In conclusion, since a timely Notice of Disagreement was not 
filed with VA in connection with a May 2002 rating decision 
that, in part, denied service connection for a left knee 
disability, assigned an initial 10 percent evaluation for 
arthritis of the right shoulder acromioclavicular joint, and 
assigned initial noncompensable evaluations each for left ear 
hearing loss and bilateral pes cavus, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  




ORDER

Since a timely Notice of Disagreement was not received with 
respect to a May 2002 rating decision, insofar as it denied 
service connection for a left knee disability, assigned an 
initial 10 percent evaluation for arthritis of the right 
shoulder acromioclavicular joint, and assigned initial 
noncompensable evaluations each for left ear hearing loss and 
bilateral pes cavus, the appeal is dismissed.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


